                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA               JS-6


                                                            OCT 18, 2019
   In re: Lake Mathews Mineral                                 BH
      Properties, Ltd.,
                          Debtor.
                                         Case No.: 2:19-CV-00921-VAP
   ____________________________
   Paul Merritt,
                                                        Judgment
                          Appellant,
                   v.
   Elissa D. Miller,
                          Appellee.



      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:


      Pursuant to the Court’s October 16, 2019 Order Affirming the
Bankruptcy Court’s Order Disallowing Merritt’s Proof of Claim (Claim
Number 29), IT IS ORDERED AND ADJUDGED that the Bankruptcy Court’s
Order Disallowing Merritt’s Proof of Claim (Claim Number 29) is AFFIRMED.


      IT IS SO ORDERED.


   Dated:     10/18/19
                                                 Virginia A. Phillips
                                          Chief United States District Judge
